DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1, line 4, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim 1, line 6, recites “two brake levers” which is indefinite because it is unclear how the two brake levers from line 6 are related to the brake levers from line 1.  Are there two separate sets of brake levers?  Are the brake levers from line 6 the same brake levers from line 1?

Claim 2, line 2, recites “the accommodating part” which is indefinite because it is unclear which one of the accommodating parts from claim 1 the Applicant is referring to.  The Applicant has not previously singled out a singular one of the accommodating parts from claim 1.
Claim 2, line 3, recites “a derailleur shifter control device” which is indefinite because it is unclear how the derailleur shifter control device from claim 2 is related to the derailleur shifter control devices from claim 1, lines 1-2.  Is the derailleur shifter control device from claim 2 one of the derailleur shifter control devices from claim 1?  Is the derailleur shifter control device from claim 2 a new structural element?  Does each derailleur shifter control device have the structure from claim 2?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafac (US 5,269,196).

a bicycle handlebar (10, 12, 14, 18, 20, 22, 24), two ends (the axial ends of 10) of the bicycle handlebar being respectively formed with a grip part (22, 24), and a front side (the upper surface of 10 as shown in Figure 1) of the bicycle handlebar near each of the two ends being respectively formed with a pivoting part (92, 94; elements 62 and 64 which 92 and 94 are a part of are integrally formed with the handlebar as disclosed in Column 4 / Lines 5-8) and an accommodating part (80 and 82 in Figures 1-3 or 114 in Figure 4); and
two brake levers (84, 86) pivotally connected to the two pivoting parts with one end respectively, and the brake levers being exposed on the front side of the bicycle handlebar.
Regarding claim 3, Rafac discloses that the bicycle handlebar is in a shape of the letter v (10 in Figure 1 is viewed as being in a V-shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rafac (US 5,269,196) in view of Dal Pra’ et al. (US 2007/0137390 A1).

Rafac does not disclose that the accommodating part is disposed with a derailleur shifter control device, the derailleur shifter control device at least comprises a gear shift mechanism, a cable, a tension mechanism, and a release mechanism, the tension mechanism and the release mechanism are linked to rotation of the gear shift mechanism, the gear shift mechanism is connected to one end of the cable, the tension mechanism is capable of controlling to tension the cable by rotation of the gear shift mechanism, and the release mechanism is capable of controlling to release the cable by rotation of the gear shift mechanism, the tension mechanism and the release mechanism are exposed outside the bicycle handlebar.
Dal Pra’ et al. teaches an accommodating part is disposed with a derailleur shifter control device (6-8, 10, 14), the derailleur shifter control device at least comprises a gear shift mechanism (8, 10), a cable (14), a tension mechanism (6), and a release mechanism (7), the tension mechanism and the release mechanism are linked to rotation of the gear shift mechanism (see Paragraph 0053), the gear shift mechanism is connected to one end of the cable, the tension mechanism is capable of controlling to tension the cable by rotation of the gear shift mechanism (6 controls upshifts), and the release mechanism is capable of controlling to release the cable by rotation of the gear shift mechanism (7 controls downshifts), the tension mechanism and the release mechanism are exposed outside the bicycle handlebar (see Figure 1) for the purpose of providing a derailleur that can be more easily adapted to a specific sprocket assembly 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the derailleur shifter control devices of Rafac to be comprised of a gear shift mechanism, a cable, a tension mechanism, and a release mechanism, to have the tension mechanism and the release mechanism linked to rotation of the gear shift mechanism, to have the gear shift mechanism be connected to one end of the cable, to have the tension mechanism be capable of controlling to tension the cable by rotation of the gear shift mechanism, to have the release mechanism be capable of controlling to release the cable by rotation of the gear shift mechanism, and to have the tension mechanism and the release mechanism be exposed outside the bicycle handlebar for the purpose of providing a derailleur that can be more easily adapted to a specific sprocket assembly or to a specific crankset thus allowing the user to optimize the shift characteristics of the bicycle, as taught by Dal Pra’ et al.
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rafac (US 5,269,196) in view of Ni (CN 103910016 A; see provided machine translation).
Regarding claim 4, Rafac discloses all of the claim limitations, see above, but does not disclose that the bicycle handlebar is formed by combining an upper cover and a lower cover.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle handlebar of Rafac to be formed by combining an upper cover and a lower cover for the purpose of providing a handlebar that allows for easy exchange of parts in the event of damage, as taught by Ni.
Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rafac (US 5,269,196) in view of Engels (DE 202017001538 U1; see provided machine translation).
Regarding claim 5, Rafac discloses all of the claim limitations, see above, but does not disclose that a front center of the bicycle handlebar is provided with a front lamp.
Engels teaches a front center of a bicycle handlebar (7) that is provided with a front lamp (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle handlebar of Rafac to be provided with a front lamp, as taught by Engels, for the purpose of providing a light to the bicycle which allows for safer operation of the bicycle during low light situations.
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rafac (US 5,269,196) in view of Lovegrove (GB 2376927 A).

Lovegrove teaches a bicycle handlebar (46, 53; see Figure 1) that can be folded at a center as a fulcrum (30, 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle handlebar of Rafac so that the bicycle handlebar can be folded at a center as a fulcrum, as taught by Lovegrove, for the purpose of providing a handlebar assembly that can be placed in a more compact configuration for easier transport and storage.
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rafac (US 5,269,196) in view of Amaduzzi et al. (GB 2530144 A).
Regarding claim 7, Rafac discloses all of the claim limitations, see above, but does not disclose that the two ends of the bicycle handlebar are provided with a direction lamp respectively.
Amaduzzi et al. teaches two ends (the axial ends of the handlebar in Figure 1.1) of a bicycle handlebar (see Figure 1.1) that are each provided with a direction lamp (the direction indicators on each axle end of the handlebar).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the two ends of the bicycle handlebar of Rafac to be provided with a direction lamp respectively, as taught by Amaduzzi et al., for the purpose of providing a system that allows the user of the bicycle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watarai (US 6,295,888 B1) discloses a brake lever and gear shifting device that is directed to a front side of a bicycle handlebar.
Murray (US 5,008,782) discloses a bicycle handlebar that comprises lights located inside the handlebar.
Turner (US 4,319,307) discloses a bicycle handlebar that comprises lights located inside the handlebar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656